Citation Nr: 0802432	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-23 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
lumbar strain, rated 10 percent disabling before April 18, 
2005.

2.  Entitlement to an increased rating for service-connected 
lumbar strain, rated 0 percent disabling from April 18, 2005, 
to December 20, 2006.

3.  Entitlement to an increased rating for service-connected 
lumbar strain, rated 10 percent disabling from December 21, 
2006.  

4.  Entitlement to an increased rating for service-connected 
right pyriformis syndrome with greater trochanteric bursitis 
(right hip disability), rated 0 percent disabling before 
April 18, 2005.

5.  Entitlement to an increased rating for service-connected 
right hip disability, rated 10 percent disabling from April 
18, 2005.

6.  Entitlement to an increased rating for service-connected 
left pyriformis syndrome with greater trochanteric bursitis 
(left hip disability), rated 0 percent disabling before April 
18, 2005.

7.  Entitlement to an increased rating for service-connected 
left hip disability, rated 10 percent disabling from April 
18, 2005.

8.  Entitlement to an increased rating for service-connected 
right (major) wrist disability, rated 0 percent disabling 
before December 21, 2006.

9.  Entitlement to an increased rating for service-connected 
right wrist disability, rated 10 percent disabling from 
December 21, 2006.

10.  Entitlement to an increased rating for service-connected 
left (minor) wrist disability, rated 0 percent disabling 
before December 21, 2006.

11.  Entitlement to an increased rating for service-connected 
left wrist disability, rated 10 percent disabling from 
December 21, 2006.

12.  Entitlement to an increased rating for service-connected 
patellofemoral syndrome of the right knee status post 
arthroscopy (right knee disability), rated 0 percent 
disabling before December 21, 2006.

13.  Entitlement to an increased rating for service-connected 
right knee disability, rated 10 percent disabling from 
December 21, 2006.

14.  Entitlement to an increased rating for service-connected 
arthralgia with patellofemoral syndrome of the left knee 
(left knee disability), rated 0 percent disabling before 
December 21, 2006.

15.  Entitlement to an increased rating for service-connected 
left knee disability, rated 10 percent disabling from 
December 21, 2006.

16.  Entitlement to an increased rating for service-connected 
acne of the face, rated 0 percent disabling before February 
16, 2007.

17.  Entitlement to an increased rating for service-connected 
skin disorder of the arms, rated 0 percent disabling before 
April 18, 2005.

18.  Entitlement to an increased rating for service-connected 
skin disorder of the arms, rated 10 percent disabling from 
April 18, 2005, to February 15, 2007.

19.  Entitlement to an increased rating for service-connected 
acne of the face and bilateral arms, rated 10 percent 
disabling from February 16, 2007. 

20.  Entitlement to service connection for spina bifida.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from January 1999 to 
January 2004.  

This issue comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating determination 
from the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office.  In September 2006, the veteran's claims 
file was transferred to the Portland, Oregon, VA Regional 
Office (RO) and an additional rating decision was issued in 
March 2007.

A hearing before a decision review officer at the RO was 
conducted in October 2005.

The issue of entitlement to service connection for spina 
bifida is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Before April 18, 2005, the veteran's service-connected 
lumbar strain is manifested by normal range of motion with 
painful forward bending.

2.  From April 18, 2005, to December 20, 2006, the veteran's 
service-connected lumbar strain is manifested by normal, 
pain-free range of motion.

3.  From December 21, 2006, the veteran's service-connected 
lumbar strain is manifested by normal range of motion with 
painful forward bending from 70 degrees to 90 degrees.

4.  Before April 18, 2005, the veteran's right hip disability 
is manifested by no hip pathology, no loss of strength or 
reflexes and no atrophy.

5.  From April 18, 2005, right hip disability has been 
manifested by not more than mild incomplete paralysis of the 
sciatic nerve.

6.  Before April 18, 2005, the veteran's left hip disability 
is manifested by no loss of strength or reflexes and no 
atrophy.

7.  From April 18, 2005, left hip disability has been 
manifested by not more than mild incomplete paralysis of the 
sciatic nerve.

8.  Before December 21, 2006, the veteran's right wrist 
condition was manifested by complaints of pain, normal x-ray 
findings, and no limitation of movement or function.

9.  From December 21, 2006, the veteran's right wrist 
condition was manifested by complaints of pain, normal x-ray 
findings, and loss of 0 to 5 degrees of range of motion, loss 
of strength, loss of coordination, and fatigueability due to 
repetitive motion.  

10.  Before December 21, 2006, the veteran's left wrist 
condition was manifested by complaints of pain, normal x-ray 
findings, and no limitation of movement or function.

11.  From December 21, 2006, the veteran's left wrist 
condition was manifested by complaints of pain, normal x-ray 
findings, and loss of 0 to 5 degrees of range of motion, loss 
of strength, loss of coordination, and fatigueability due to 
repetitive motion.  

12.  Before December 21, 2006, the veteran's right knee 
disability is manifested by pain, well-healed scars, normal 
knee range of motion, and no radiological evidence of 
degenerative changes.

13.  From December 21, 2006, the veteran's right knee 
disability is manifested by pain, well-healed scars, flexion 
of 0 to 80 degrees, loss of 5 to 10 degrees of extension, no 
instability, and radiological evidence of degenerative 
changes.

14.  Before December 21, 2006, the veteran's left knee 
disability is manifested by pain, normal knee range of 
motion, and no radiological evidence of degenerative changes.

15.  From December 21, 2006, the veteran's left knee 
disability is manifested by pain, well-healed scars, flexion 
of 0 to 80 degrees, loss of 5 to 10 degrees of extension, no 
instability, and radiological evidence of degenerative 
changes.

16.  Before February 16, 2007, the veteran's acne of the face 
has been manifested by no more than superficial acne to a 
slight extent.

17.  Before April 18, 2005, the veteran's service-connected 
skin disorder of the arms did not affect an area totaling 
more than 5 percent but less than 20 percent of exposed areas 
and less than 5 percent of her total body area and the 
veteran was not receiving systemic therapy for this 
condition.

18.  From April 18, 2005 to February 15, 2007, the veteran's 
service-connected skin disorder of the arms affected an area 
totaling more than 5 percent but less than 20 percent of 
exposed areas and less than 5 percent of her total body area.  
The veteran is not receiving systemic therapy for this 
condition.

19.  From February 16, 2007, the veteran's service-connected 
acne of the face and bilateral arms affected an area totaling 
more than 5 percent but less than 20 percent of exposed areas 
and less than 5 percent of her total body area.  The veteran 
is not receiving systemic therapy for this condition.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
lumbar strain have not been met before April 18, 2005.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5235-43 (2007).

2.  The criteria for a compensable rating for lumbosacral 
strain have not been met from April 18, 2005, to December 20, 
2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.31, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5235-43 (2007).

3.  The criteria for a rating in excess of 10 percent for 
lumbar strain have not been met from December 21, 2006.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.31, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5235-43 (2007).

4.  The criteria for a compensable rating for the service-
connected right hip disability have not been met before April 
18, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.31, 4.124a, 
Diagnostic Codes 8520, 8620, 8720 (2007).

5.  The criteria for a rating in excess of 10 percent for the 
service-connected right hip disability have not been met from 
April 18, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.124a, 
Diagnostic Codes 8520, 8620, 8720 (2007).

6.  The criteria for a compensable rating for the service-
connected left hip disability have not been met before April 
18, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.31, 4.124a, 
Diagnostic Codes 8520, 8620, 8720 (2007).

7.  The criteria for a rating in excess of 10 percent the 
service-connected left hip disability have not been met from 
April 18, 2005.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.124a, 
Diagnostic Codes 8520, 8620, 8720 (2007).

8.  The criteria for a compensable rating for the service-
connected right wrist disability have not been met before 
December 21, 2006.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.31, 4.1, 
4.7, 4.40, 4.45, Diagnostic Codes 5020, 5215 (2007).

9.  The criteria for a rating in excess of 10 percent for the 
service-connected right wrist disability have not been met 
from December 21, 2006.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.40, 
4.45, Diagnostic Codes 5020, 5215 (2007).

10.  The criteria for a compensable rating for the service-
connected left wrist disability have not been met before 
December 21, 2006.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.31, 4.40, 
4.45, Diagnostic Codes 5020, 5215 (2007).

11.  The criteria for a rating in excess of 10 percent for 
the service-connected left wrist disability have not been met 
from December 21, 2006.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
Diagnostic Codes 5020, 5215 (2007).

12.  The criteria for a compensable rating for right knee 
disability have not been met before December 21, 2006.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.1, 4.7, 4.20, 4.31, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2007).

13.  The criteria for a rating in excess of 10 percent for 
right knee disability have not been met from December 21, 
2006.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2007).

14.  The criteria for a compensable rating for left knee 
disability have not been met before December 21, 2006.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.1, 4.7, 4.20, 4.31, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2007).

15.  The criteria for a rating in excess of 10 percent for 
left knee disability have not been met from December 21, 
2006.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2007)

16.  The criteria for a rating in excess of 0 percent for 
acne of the face have not been met before February 16, 2007.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.1, 4.7, 4.20, 4.31, 4.118, Diagnostic Code 7828 
(2007).

17.  The criteria for a rating in excess of 0 percent for the 
veteran's skin disorder of the arms have not been met before 
April 18, 2005.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.31, 4.118, 
Diagnostic Code 7828 (2007).

18.  The criteria for a rating in excess of 10 percent for 
the veteran's skin disorder of the arms have not been met 
from April 18, 2005 to February 15, 2007.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.7, 4.20, 4.31, 4.118, Diagnostic Code 7806 (2007).

19.  The criteria for a disability rating in excess of 10 
percent for the veteran's skin disorder of the face and 
bilateral arms have not been met from February 16, 2007.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.1, 4.7, 4.20, 4.118, Diagnostic Code 7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Although the RO provided the appellant several notices, 
complete notice was not provided until March 2006, subsequent 
to the initial adjudications.  While the notice was not 
provided prior to the initial adjudications, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
February 2007 supplemental statement of the case, following 
the provision of appropriate notice.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of the claimed disabilities, and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Rating Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When an unlisted condition is encountered, it 
is permissible to rate it under a closely related disease or 
injury.  38 C.F.R. § 4.20.  Several provisions of the rating 
schedule must be taken into account in rating the veteran's  
disability.  Although the same symptoms may not be evaluated 
under various diagnoses, it is necessary to determine which 
rating criteria most closely approximate the current 
manifestations of disability.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

"Where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
rating are not met."  38 C.F.R. § 4.31.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma that is substantiated by X-ray findings is rated 
under the rating criteria for degenerative arthritis.  
Degenerative arthritis established by X-ray findings will be 
rated based on limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  A finding of dysfunction due to pain must 
be supported by, among other things, adequate pathology.  38 
C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated 
at the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).

The veteran's possible entitlement to "staged" ratings to 
compensate her for times since filing her claim when 
disability may have been more severe than at other times 
during the course of his appeal must be considered.  

1.  Lumbar Strain

The following rating criteria applies to lumbosacral strain: 
a 100 percent evaluation is appropriate for unfavorable 
ankylosis of the entire spine; a 50 percent evaluation is 
appropriate for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation for favorable 
ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine of 30 degrees or less.  A 
20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent evaluation contemplates forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 
5237.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

The criteria also provide ratings for intervertebral disc 
syndrome.  Diagnostic Code 5243.  Although sciatica and 
intervertebral disc syndrome were reported by history, 
multiple studies have found no such disability.  Therefore, 
an increased rating is not available under this criteria.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, is to be 
separately rated under an appropriate diagnostic code.  
Several VA examiners have found no such abnormality.  
However, entitlement to increased ratings for bilateral 
neuralgia of the sciatic nerve due to bilateral hip 
disability/pyriformis syndrome will be considered below.  

a.  Before April 18, 2005.

A VA spine examination conducted in June 2004 noted that the 
veteran's forward lumbar bending was 0 to 80 degrees, with 
pain from 70 to 80 degrees.  The remainder of lumbar range of 
motion was normal.  A VA spine examination conducted on April 
18, 2005, found the veteran's lumbar range of motion, 
neurological examination, and X-ray study (besides spina 
bifida discussed below) to have been normal.  However, 
painful motion was noted on forward bending.  Although this 
limitation of motion did not approximate a compensable 
rating, the veteran was assigned a 10 percent rating based on 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45.  

The record presents no basis for assignment of a higher 
rating under any pertinent criteria at any time before April 
18, 2005.  The preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and an increased 
rating is not warranted. 

b.  From April 18, 2005, to December 20, 2006.

A VA spine examination conducted on April 18, 2005, found the 
veteran's lumbar range of motion, neurological examination, 
and X-ray study (besides spina bifida discussed below) to 
have been normal.  No painful motion or loss of function was 
noted.  The examiner stated that the examination was normal.  

The record presents no basis for assignment of even the 
minimum compensable rating under any pertinent criteria at 
any time from April 18, 2005, to December 20, 2006.  The 
preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and a compensable rating is not 
warranted.  

c.  From December 21, 2006

A VA spine examination conducted on December 21, 2006, found 
the veteran's lumbar range of motion, neurological 
examination, and X-ray study (besides spina bifida discussed 
below) to have been normal.  However, painful forward bending 
from 70 degrees to 90 degrees was noted.  The veteran was 
assigned a 10 percent rating based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45.  

The record presents no basis for assignment of a higher 
rating under any pertinent criteria at any time before April 
18, 2005.  The preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and an increased 
rating is not warranted.

2.  Bilateral Hip Disability

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 
4.124a.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.

The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, they are combined with 
application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic 
Code 8520.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.

Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  Id.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  Further, 
Diagnostic Code 8620 refers to neuritis of the sciatic nerve 
and Diagnostic Code 8720 refers to neuralgia of the sciatic 
nerve.

With respect to the diagnostic codes for limitation of motion 
of the hip, a 10 percent rating is warranted for thigh 
extension limited to 5 degrees (Diagnostic Code 5251); thigh 
flexion limited to 45 degrees (Diagnostic Code 5252); 
limitation of thigh rotation, cannot toe-out more than 15 
degrees, of the affected leg (Diagnostic Code 5253); or 
impairment of thigh abduction, cannot cross legs (Diagnostic 
Code 5253).  A 20 percent rating is warranted for thigh 
flexion limited to 30 degrees (Diagnostic Code 5252) or 
impairment of thigh abduction, motion lost beyond 10 degrees 
(Diagnostic Code 5253).  Normal range of motion of the hip is 
measured from 0 to 125 degrees of flexion, and 0 to 45 
degrees of abduction.  38 C.F.R. § 4.71, Plate II.

a.  Before April 18, 2005 

A VA general medical examination was conducted in June 2004.  
Bilateral hip X-rays were normal.  The diagnosis was bursitis 
of both hips.  A June 2004 VA joints examination noted that 
bilateral hip range of motion was normal; and that hip 
examination and X-rays were normal.  

As no manifestations of this disability were found, a 
noncompensable rating is warranted.  The preponderance of the 
evidence is against the claim; there is no doubt to be 
resolved; and a compensable rating is not warranted for 
either hip.

b.  From April 18, 2005 

In April 2005, bilateral pyriformis syndrome, right greater 
than left, was diagnosed.  Separate 10 percent ratings were 
assigned based on neuralgia of the sciatic nerve.  In 
essence, the veteran's neurological manifestation is pain.  
Beyond her subjective complaint, the evidence shows a normal 
motor examination, normal reflexes, and no other organic 
neurological changes such as muscular atrophy or trophic 
changes.  

On VA examination in December 21, 2006, the examination found 
no lower extremity peripheral nerve dysfunction.  As such, 
the neurological manifestations of lower extremity neuropathy 
due to bilateral pyriformis syndrome are wholly sensory.  
Under 38 C.F.R. § 4.124a, when neurological involvement is 
wholly sensory, the rating should be for the mild, or at the 
most, the moderate degree for each lower extremity.  Given 
the clinical picture in this case, however, the veteran's 
disability picture more nearly approximates the criteria for 
a 10 percent evaluation under Diagnostic Code 8720 for each 
lower extremity.  A higher evaluation is not warranted as the 
veteran's disability is not reflective of moderate incomplete 
paralysis of the sciatic nerve in either leg.

That examination found that both hips manifested a loss of 
between 15 to 20 degrees of bilateral range of motion, 
strength, coordination, and fatigueability associated with 
repetitive movement or flare ups.  Even with consideration of 
38 C.F.R. §§ 4.40 and 4.45, this evidence of record clearly 
establishes that her range of motion loss in either hip falls 
well short of the findings warranting a higher 20 percent 
rating under either Diagnostic Code 5252 or 5253.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted for either hip.

3.  Bilateral Wrist Disability

Under 38 C.F.R. § 4.71a, Diagnostic Code 5020, synovitis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved, in this case Diagnostic Code 5215.  A normal range 
of wrist motion is defined as follows: from 0 degrees to 70 
degrees of dorsiflexion (extension); from 0 degrees to 80 
degrees of palmar flexion; from 0 degrees to 20 degrees of 
radial deviation; and, from 0 degrees to 45 degrees of ulnar 
deviation.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5215, limitation of motion of the wrist 
(major or minor) is rated as 10 percent disabling when palmar 
flexion is limited in line with the forearm, or when 
dorsiflexion is less than 15 degrees.  Diagnostic Code 5215 
does not provide for a rating in excess of 10 percent.

a.  Before December 21, 2006

A June 2004 joints examination noted bilateral wrist 
tendonitis, and that upper limb nerve conduction velocity 
(NCV) and electromyogram (EMG) tests were normal.  Bilateral 
wrist motion was from 0 degrees to 70 degrees of dorsiflexion 
(extension); from 0 degrees to 80 degrees of palmar flexion; 
from 0 degrees to 20 degrees of radial deviation; and, from 0 
degrees to 40 degrees of ulnar deviation.  The examiner noted 
that right wrist dorsiflexion was painful from 50 to 70 
degrees.  On VA joints examination in April 2005, the 
examiner found no wrist limitation of motion or function.  

The manifestations for a compensable rating have not been 
approximated during this period, even with consideration of 
38 C.F.R. §§ 4.40, 4.45.  The preponderance of the evidence 
is against the claim; there is no doubt to be resolved; and a 
compensable rating is not warranted for either hip.

b.  From December 21, 2006

On December 21, 2006, VA joints examination, the examiner 
stated that the veteran would lose between 0 and 5 degrees of 
her range of motion, strength, coordination and 
fatigueability associated with repetitive movement or flare 
ups of both wrists.  Therefore, a 10 percent rating was 
assigned.  This is the maximum allowed under Diagnostic Code 
5215.  If a veteran is in receipt of the maximum disability 
rating available under a diagnostic code for limitation of 
motion, consideration of functional loss due to pain is not 
required.  Johnson v. Brown, 10 Vet. App. 80 (1997).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted for either wrist.
4.  Knee Disability

Compensable ratings for limitation of flexion of the leg are 
warranted when flexion is limited to 45 degrees (10 percent), 
30 degrees (20 percent), and 15 degrees (30 percent).  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Compensable ratings 
for limitation of extension of the leg are assigned when 
extension is limited to 10 degrees (10 percent), 15 degrees 
(20 percent), 20 degrees (30 percent), 30 degrees (40 
percent) or 45 degrees (50 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Normal knee flexion and extension is 
from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The veteran's knee disabilities may also be evaluated under 
Diagnostic Code 5257.  Slight recurrent subluxation or 
lateral instability warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation is warranted 
for severe recurrent subluxation or lateral instability.  38 
C.F.R. Part 4, Diagnostic Code 5257.  A separate rating under 
Diagnostic Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Diagnostic Code 5257 for 
other knee impairment (due to instability or subluxation) 
also demonstrated additional disability with evidence of 
traumatic arthritis and a limitation of motion.  VAOPGCPREC 
23-97 (Jul. 1, 1997).

a.  Before December 21, 2006

On April 2005 VA joints examination, bilateral knee range of 
motion was normal.  There was no painful motion, weakness, 
tenderness, redness, abnormal movement, or guarding of 
movements.  Knee X-ray was normal.  On previous June 2004 VA 
joints examination, bilateral knee range of motion was also 
noted to have been normal.

A compensable rating based on limited motion is not 
warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5260, 5261, supra 

Examinations noted no instability of either knee.  Therefore, 
neither subluxation nor lateral instability is shown in the 
record and this precludes consideration of an additional 
separate rating under Diagnostic Code 5257.  See VAOPGCPREC 
23-97, supra.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and a compensable rating is not 
warranted for either knee.

b.  From December 21, 2006

December 21, 2006, VA joints examination found that both 
knees were painful with loss of between 25 to 30 degrees of 
bilateral range of motion, strength, coordination, and 
fatigueability associated with repetitive movement or flare 
ups.  Knee X-rays were negative.  Although this limitation of 
motion did not approximate a compensable rating, the veteran 
was assigned separate 10 percent ratings based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45.  

The record presents no basis for assignment of a higher 
rating under any criteria pertaining to limitation of knee 
motion at any time from December 21, 2006.  

Examination during this period noted that was no instability 
of either knee.  Therefore, neither subluxation nor lateral 
instability is shown in the record and this precludes 
consideration of an additional separate rating under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97, supra.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted for either knee. 

5.  Acne of Face Before February 16, 2007

Under Diagnostic Code 7828, superficial acne (comedones, 
papules, pustules, superficial cysts) of any extent warrants 
a noncompensable rating; deep acne (deep inflamed nodules and 
pus- filled cysts) affecting less than 40 percent of the face 
and neck, or deep acne other than on the face and neck 
warrants a 10 percent rating; and deep acne affecting 40 
percent or more of the face and neck warrants a 30 percent 
rating.
Acne may also be rated as disfigurement of the head, face, or 
neck under revised Diagnostic Code 7800 or scars (Diagnostic 
Codes 7801-7805), depending upon the predominant disability. 

VA skin examination in April 2005 found one pimple.  The 
examiner noted that there were no scars or disfigurement.  

Thus, the veteran is not entitled to a compensable rating 
because there is no deep acne as described in Diagnostic Code 
7828.  In addition, the evidence does not show any 
disfigurement or scars warranting a higher rating under 
revised Diagnostic Codes 7800 through 7805.  

A December 2006 VA examination noted no particular 
manifestations of acne of the face, but determined that the 
veteran's skin condition on her arms previously diagnosed as 
non-specific dermatitis was, in fact, acne 

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and a compensable rating is not 
warranted.

6.  Skin Disorder of the Arms

Under the rating criteria for eczema or dermatitis, a 
noncompensable rating is assigned when less than 5 percent of 
the entire body or of exposed areas is affected, and no more 
than topical therapy is required during the past 12 month 
period.  A 10 percent rating is assigned when at least 5 
percent but less than 20 percent of the entire body or of 
exposed areas is affected, or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than 6 weeks during the 
past 12 month period.  A 30 percent rating is assigned when 
20 to 40 percent of the entire body or of exposed areas is 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of 6 weeks or more, but not constantly, during the past 12 
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.


a.  Before April 18, 2005 

The medical evidence of record reflects a diagnosis of 
nonspecific dermatitis with dry skin on both arms, but no 
significant rash and no ulcerations.  The evidence did not 
show that the skin disorder affects at least 5 percent of 
exposed areas.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased compensable 
rating is not warranted. 

b.  From April 18, 2005 to February 16, 2007
 
VA skin examination in April 2005 found a rash on the middle 
third of each arm.  The examiner noted that there were no 
scars or disfigurement.  No immunosuppressive or 
corticosteroid drugs were used, only topical ointment.  .  

As the evidence reflects that the veteran's service-connected 
skin disorder of the arms affects 5 percent but less than 20 
percent of exposed areas and less than 5 percent to her total 
body area, and she is not being treated with systemic 
therapy, a rating in excess of 10 percent under Diagnostic 
Code 7806 is not warranted.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted. 

7.  Acne of the Face and Bilateral Arms from February 16, 
2007

A December 2006 VA examination determined that the veteran's 
service-connected non specific dermatitis of the bilateral 
arms was, in fact, mild acne.

Based upon that medical determination, in a February 2007 
rating decision, the RO combined the previously separately 
rated acne of the face (0 percent) and nonspecific 
dermatitis, bilateral arms (10 percent) and continued the 10 
percent rating.

As the evidence reflects that the veteran's service-connected 
acne of the face and bilateral arms affects 5 percent but 
less than 20 percent of exposed areas and less than 5 percent 
to her total body area, and she is not being treated with 
systemic therapy, a rating in excess of 10 percent under 
Diagnostic Code 7806 is not warranted.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted. 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
lumbar strain before April 18, 2005, is denied.

Entitlement to a compensable evaluation for lumbar strain 
from April 18, 2005 to December 20, 2006, is denied.

Entitlement to an evaluation in excess of 10 percent for 
lumbar strain from December 21, 2006, is denied.

Entitlement to a compensable rating for right hip disability 
before April 18, 2005, is denied.

Entitlement to an increased rating in excess of 10 percent 
for right hip disability from April 18, 2005, is denied.

Entitlement to a compensable rating for left hip disability 
before April 18, 2005, is denied.

Entitlement to an increased rating in excess of 10 percent 
for left hip disability from April 18, 2005, is denied.

Entitlement to a compensable evaluation for right wrist 
disability before December 21, 2006, is denied.

Entitlement to an evaluation in excess of 10 percent for 
right wrist disability from December 21, 2006, is denied.

Entitlement to a compensable evaluation for left wrist 
disability before December 21, 2006, is denied.

Entitlement to an evaluation in excess of 10 percent left 
wrist disability from December 21, 2006, is denied.

Entitlement to a compensable evaluation for right knee 
disability before December 21, 2006, is denied.

Entitlement to an evaluation in excess of 10 percent for 
right knee disability from December 21, 2006, is denied.

Entitlement to a compensable evaluation for left knee 
disability before December 21, 2006, is denied.

Entitlement to an evaluation in excess of 10 percent left 
knee disability from December 21, 2006, is denied.

Entitlement to a compensable evaluation for acne prior to 
February 16, 2007, is denied.

Entitlement to a compensable evaluation for a skin disorder 
of the arms prior to April 18, 2005, is denied.

Entitlement to an evaluation in excess of 10 percent for a 
skin disorder of the arms between April 18, 2005, and 
February 15, 2007, is denied.

Entitlement to an evaluation in excess of 10 percent for acne 
of the face and bilateral arms from February 16, 2007, is 
denied.


REMAND

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  The veteran has been diagnosed as having 
spina bifida, which the examiner noted was a congenital or 
developmental defect.  As this disorder is considered a 
congenital defect, it is not subject to service connection.  
38 C.F.R. § 3.303(c); Godfrey v. Brown, 7 Vet. App. 398, 401 
(1995).  However, where during service a congenital or 
developmental defect is subject to a superimposed injury or 
disease, service connection may be warranted.  VAOPGCPREC 82- 
90 (1990).  The medical opinion should also have addressed 
the superimposed injury or disease issue as the veteran is 
already in receipt of service connection for lumbar strain.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate examination.  The claims file 
must be made available to the examiner 
for review, and the examination report 
should reflect that such review was 
accomplished.  The examiner should 
provide an opinion as to whether it is as 
likely as not (50 percent probability) 
that there was a superimposed injury on 
the veteran's spina bifida during 
service.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran and her representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


